     Case: 1:19-cv-00276 Document #: 39 Filed: 01/24/20 Page 1 of 1 PageID #:99

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Oakley, Inc.
                                   Plaintiff,
v.                                                    Case No.: 1:19−cv−00276
                                                      Honorable Charles P. Kocoras
Third Coast Products, LLC
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 24, 2020:


        MINUTE entry before the Honorable Charles P. Kocoras: Joint motion to dismiss
with prejudice [37] is granted. Civil case terminated. Motion hearing set for 1/30/2020 is
stricken, no appearance is required. Mailed notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
